Citation Nr: 1508360	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-04 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable rating for a seizure disorder.


REPRESENTATION

Veteran represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to May 1977, and February 1983 to July 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Board previously considered this issue in January 2014, at which time it remanded for additional development, including a new VA examination.  

As stated in the January 2014 Board decision, although the RO indicated that the appeal stemmed from a November 2011 rating decision, the Board notes that the Veteran submitted an additional statement regarding his claim of an increased rating in April 2011, within one year of the above-noted November 2010 rating decision.  38 C.F.R. § 3.156(b) provides that evidence received within the one year period prior to a rating decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period.  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As such, the November 2010 rating decision did not become final.  Accordingly, the claim on appeal stems from that November 2010 rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Board also notes that the Veteran's appeal originally included a claim for service connection for peripheral neuropathy.  Nevertheless, he did not submit a substantive appeal for that particular issue.  In fact, his representative specifically indicated in the February 2013 substantive appeal that they were only appealing the issue of entitlement to an increased rating for a seizure disorder.  Therefore, the issue of entitlement to service connection for peripheral neuropathy is not currently before the Board for appellate review.  See 38 U.S.C.A. § 7105(d)(3).

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

As stated in the January 2014 Board decision, the Veteran's representative, in a May 2012 statement, raised the issue of a clear and unmistakable error (CUE) in the assignment of a noncompensable evaluation; however, he did not specify which is the rating decision that, in his opinion, contains a CUE.  Nevertheless, the Agency of Original Jurisdiction (AOJ) has not adjudicated this claim.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

The weight of the evidence is against a finding that the Veteran has a confirmed diagnosis of epilepsy or that he has had at least one major seizure in the last two years, or at least two minor seizures in the last six months.


CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for a seizure disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.121, 4.122, 4.124a, DC 8911, General Rating Formula for Major and Minor Epileptic Seizures (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his increased rating claim in August 2010, prior to the initial adjudication of the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  

VA provided VA examinations in September 2010, November 2012, and June 2014 to determine the severity of the Veteran's seizure disorder.  Additionally, the RO obtained an addendum opinion in January 2013.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  The AOJ fully complied with the remand directives, and no further remand is needed.  VA's has satisfied its duty to notify and assist; any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's seizure disorder is currently rated as noncompensable, under Diagnostic Code (DC) 8910, for grand mal epilepsy or major seizures.  38 C.F.R. § 4.124a.  He seeks a compensable rating for the entire appeal period.  VA received his claim of a compensable rating for a seizure disorder in August 2010.

Epilepsy or seizure disorders are rated under the General Rating Formula for Major and Minor Epileptic Seizures (General Rating Formula).  38 C.F.R. § 4.124a, DCs 8910 and 8911.  Grand mal epilepsy is rated as major seizures, and petit mal epilepsy is rated as minor seizures.  Id.  A "major seizure" is characterized by a generalized tonic-clonic convulsion with unconsciousness.  A "minor seizure" consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type), or sudden loss of postural control (akinetic type).  Id. at Notes (1) and (2). 

Similarly, psychomotor seizures will be rated under the General Rating Formula as "major seizures" when characterized by automatic states and/or generalized convulsions with unconsciousness.  Psychomotor seizures will be rated as "minor seizures" when characterized by brief transient episodes of random motor movements, hallucinations, perceptual illusions, abnormalities of thinking, memory or mood, or autonomic disturbances.  38 C.F.R. § 4.124a, DC 8914.

Epilepsy or seizure disorder warrants a 10 percent rating when there is a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent rating is warranted when there is at least 1 major seizure in the last 2 years, or at least 2 minor seizures in the last 6 months.  A 40 percent rating is assigned where there is at least 1 major seizure in the last 6 months or 2 in the last year, or an average of at least 5 to 8 minor seizures weekly.  A 60 percent rating will be assigned for seizure disorder averaging at least 1 major seizure in 4 months over the last year, or 9 to 10 minor seizures per week.  An 80 percent rating is warranted where there is an average of at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly.  A 100 percent rating will be assigned where there is an average of at least 1 major seizure per month over the last year.  38 C.F.R. § 4.124a, DC 8911, General Rating Formula. 

Competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted to establish the frequency of seizures or epileptic attacks.  The frequency of seizures should be ascertained under the ordinary conditions of life (while not hospitalized).  38 C.F.R. § 4.121.

In this case, the medical evidence fails to establish a confirmed diagnosis of epilepsy.  Although the Veteran has reported symptoms of numbness in his right arm and leg, which he believes are related to his service-connected seizure disorder, he is not competent to diagnose epilepsy because he does not have the requisite medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (2007).  Significantly, a November 2010 VA electroencephalogram (EEG) found no signs of epilepsy.  See also November 2012 VA examination.  In a January 2013 addendum opinion, the November 2012 VA examiner stated that, although the Veteran was diagnosed with epilepsy in the 1980s, there is no active diagnosis of epilepsy, as shown by the November 2010 EEG.  Recently, a September 2014 EEG reiterated the earlier finding.  This time, the VA provider found that the EEG results were strongly suggestive that the Veteran does not have epilepsy and that his reported sensory changes were consistent with mild ulnar neuropathy.  

Additionally, the evidence fails to show that the Veteran has had seizures during the appeal period.  In this regard, the September 2010 VA examination shows a report of no seizures during the past 12 months.  During the November 2012 VA examination, the Veteran reported no additional seizures since separation from service.  He did report the occurrence of muscle cramps affecting his right arms and legs, but no focal seizure-like activity.  The January 2013 VA opinion also reports no recurrence of seizures since the 1980s.  The June 2014 VA examination shows that the Veteran complained of numbness in the right arm and leg, with his right arm sometimes feeling heavy and raising the Veteran's concern about potential seizures.  As stated above, a September 2014 EEG found that such symptoms were related to the Veteran's neuropathy, for which he is not service-connected.

In sum, the Veteran's symptoms do not rise to the level of a compensable rating because he does not have a confirmed diagnosis of epilepsy and has not had seizures since the 1980s.  His symptoms are contemplated by the current noncompensable rating, and he is not entitled to a higher rating under DC 8910.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Rather, the evidence shows that the Veteran has been employed throughout the rating period on appeal.  Although the Veteran stated in his August 2010 claim that his disability prevents him from obtaining work as a police officer, corrections officer, or firefighter, there is no argument or indication of unemployability due to his service-connected seizure disorder.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In sum, the preponderance of the evidence is against a compensable rating for seizure disorder.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.


ORDER

A compensable rating for a seizure disorder is denied.



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


